                 Case 2:20-cv-00112-JCC Document 83 Filed 09/30/20 Page 1 of 2




                                                      THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9   SUSAN CASPERSON et al.,                                  CASE NO. C20-0112-JCC
10                             Plaintiffs,                    ORDER
11          v.

12   ETHICON, INC. et al.,

13                             Defendants.
14

15          This matter comes before the Court on Defendants’ second motion for leave to file
16   supplemental summary judgment briefing (Dkt. No. 77). This follows a prior order (Dkt. No. 76)
17   denying, without prejudice, Defendants’ first motion to file supplementary summary judgment
18   briefing (Dkt. No. 69). Defendants now move for leave to file a supplemental summary judgment
19   motion as described in their briefing. (See Dkt. No. 78-1.)
20          Resolution of all legal issues before trial serves the interests of judicial economy.
21   Moreover, the issues raised in Defendants’ proposed supplemental summary judgment motion
22   are potentially dispositive in this matter and Plaintiffs would not be prejudiced by the Court’s
23   consideration of Defendants’ proposed motion.
24          Therefore, the Court GRANTS Defendants’ motion seeking leave (Dkt. No. 77).
25   Defendants may file their proposed motion (Dkt. No. 78-1) without material changes no later
26   than October 15, 2020. The motion should be noted in accordance with the Court’s local rules.


     ORDER
     C20-0112-JCC
     PAGE - 1
              Case 2:20-cv-00112-JCC Document 83 Filed 09/30/20 Page 2 of 2




 1

 2

 3          DATED this 30th day of September 2020.




                                                     A
 4

 5

 6
                                                     John C. Coughenour
 7                                                   UNITED STATES DISTRICT JUDGE
 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     ORDER
     C20-0112-JCC
     PAGE - 2
